DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, 8, 9, 12, 1, and 1, respectively, of U.S. Patent No. 10,917,185. Although the claims at issue are not identical, the instant claims are merely a slightly broader version of the patented ‘185 claim wherein the differences are not patentably distinct from each other:

Instant Claim 1
‘185 Claim 1
A method for measuring a Synchronization Signal Block (SSB) by a User Equipment (UE) in a wireless communication system, the method comprising: receiving (i) information related to a cell list including at least one first cell, and (ii) first SSB periodicity information for a first SSB periodicity for the at least one first cell; 
A method for measuring a Synchronization Signal Block (SSB) by a User Equipment (UE) in a wireless communication system, the method comprising: receiving (i) a cell list including information regarding at least one first cell, (ii) first SSB transmission periodicity information regarding a first periodicity of SSB transmissions for the at least one first cell that is included in the cell list, 
receiving second SSB periodicity information for a second SSB periodicity for at least second cell that is not included in the cell list; 
and (iii) second SSB transmission periodicity information regarding a second periodicity of SSB transmissions for a second cell that is not included in the cell list; 
measuring Reference Signal Received Power (RSRP) for an SSB of a cell of the at least one first cell based on a first SSB measurement window that is configured based on the first SSB periodicity information; and 
measuring Reference Signal Received Power (RSRP) for an SSB of the at least one first cell based on a first SSB measurement window; … wherein the first SSB measurement window is set up by using the first SSB transmission periodicity information…
measuring RSRP for an SSB of a cell of the at least one second cell based on a second SSB measurement window that is configured based on the second SSB periodicity information, 
and measuring RSRP for an SSB of the second cell based on a second SSB measurement window, … and the second SSB measurement window is set up by using the second SSB transmission periodicity information…
wherein the first SSB periodicity and the second SSB periodicity are configured such that the first periodicity is shorter than the second periodicity.
and wherein the first periodicity of SSB transmissions for the at least one first cell included in the cell list and the second periodicity of SSB transmissions for the at least one second cell not included in the cell list are configured such that the first periodicity cannot be longer than the second periodicity.


	RE Claim 2, See ‘185 Claim 2.
	RE Claim 3, See ‘185 Claim 3.
	RE Claim 4, See ‘185 Claim 6.
	RE Claim 5, See ‘185 Claim 7.
	RE Claim 6, See ‘185 Claim 8.
	RE Claim 7, See ‘185 Claim 9.
	RE Claim 8, See ‘185 Claim 12.
	RE Claim 9, See ‘185 Claim 1. 
	RE Claim 10, See ‘185 Claim 1.

	The Examiner notes that while instant claims 9 and 10 are directed to a base station, due to the close reciprocal relationship of the claimed steps, claims 9 and 10 are considered an obvious variant of the ‘185 claimed UE (i.e. ‘185 claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US# 2019/0386757), Luo et al. (US# 2020/0145091), Yang et al. (US# 2019/0222368), Yokomakura et al. (US# 2020/0127879), Harada et al. (US# 2021/0409988) – which teach of configuring SSB transmission periods and measuring RSRP for SSB during measurement windows.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477